Citation Nr: 1331738	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1956 to April 1962.

This matter came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board remanded the appeal for additional development in June 2012.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension; as such, the Board need not further address that claim.

As noted in the Board's June 2012 remand, issue of entitlement to service connection for headaches secondary to tinnitus has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability is manifested, at worst, by Level III hearing loss in the right ear and Level IV hearing loss in the left ear.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

A letter dated in July 2007, prior to the adjudication of the Veteran's claim, discussed the evidence necessary to establish a higher evaluation for hearing loss.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised him of the status of his claims.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, VA treatment records and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that the examinations are adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in an examination.  The Veteran has not asserted that there is any deficiency in his VA examinations.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1 , 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

The Board observes that the record contains uninterpreted graphic representations of audiometric testing conducted privately in March 2008.  The Board as fact finder may interpret this data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

The Veteran submitted his claim for increase in July 2007.  He contended, through his representative, that his hearing had gotten worse.  

On VA examination in August 2007, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
50
LEFT
30
35
40
65
75

Speech recognition scores were 80 percent bilaterally.  

The report of private audiometric testing in March 2008 indicates the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
30
65
LEFT
45
55
60
60
90

While speech audiometry appears to have been conducted, it is unclear whether the Maryland CNC word list was used, as is required by regulation.  

VA audiometric testing in May 2008 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
55
LEFT
35
35
45
70
75
 
Speech recognition scores were 92 percent for the right ear and 88 percent for the left.

In March 2009 the Veteran stated that he had been unable to work due to his hearing difficulty.  He noted that he had hearing aids.

VA audiometric testing in March 2011 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
45
60
LEFT
35
40
50
75
80

Speech recognition scores were 96 percent of the right and 88 percent on the left.

An additional VA examination was carried out in July 2012.  However, the examiner noted that the Veteran appeared to have bilateral ear infections, and that the hearing loss measured that day had a large conductive component.  She determined that the test results were not valid for rating purposes.  

An additional VA examination was scheduled for September 2012.  The following puretone thresholds were elicited:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
40
55
LEFT
45
40
55
75
80

Speech discrimination scores were 94 percent for the right ear and 88 percent for the left.  

The Board observes that application of the regulation to the findings of the on the August 2007 audiometric evaluation results in a numeric designation of III for the right ear and IV for the left.  A 10 percent evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2013).  The results of subsequent examinations do not reflect hearing loss that warrants a compensable evaluation.  Rather, results from VA testing conducted in May 2008, March 2011, and September 2012, when applied to the regulation, indicate a noncompensable evaluation.  As such, the Board finds that at worst, the Veteran's hearing loss disability is appropriately evaluated as 10 percent disabling.  

The Board does not doubt the sincerity of the Veteran's assertions that his hearing loss is of such severity that it warrants a higher level of compensation.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher evaluation that that currently assigned is not warranted.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing loss disability.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's hearing loss is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his diabetes mellitus or lower extremity peripheral neuropathy.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability is denied.


REMAND

The Veteran has stated that his hearing loss interferes with his work.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

In Hatlestad v. Derwinski, 1 Vet. App. 164   (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel  concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran's DD Form 214 reflects that he had three years of high school.  Whether he had any further education following service is unclear.  The record is also unclear as to the Veteran's work experience and special training.  As such, the Board finds that the record is not fully developed with respect to the issue of entitlement to a TDIU, and that additional development must be conducted prior to appellate consideration.

A VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should be forwarded to the Veteran. Further, once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, should be forwarded to the former employers listed on the form.  If the Veteran is unemployed, then he should be scheduled for a VA examination to determine if he is rendered unemployable due to his service-connected disabilities.

In light of the above discussion, the Board has deermined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran corrective VCAA notice which informs him of the evidence necessary to establish a TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  If the Veteran is unemployed (or marginally employed) and seeking TDIU, then he should be scheduled for any additional VA examinations required to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

4.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


